                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

JOHN QUINTERO,             )                      3:17-CV-0066-MMD-CLB
                           )
           Plaintiff,      )                      MINUTES OF THE COURT
                           )
     vs.                   )                      February 6, 2020
                           )
ROMEO ARANAS, et al.,      )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      The Office of the Attorney General filed an updated last known address under seal
on behalf of Brian Ward, who is no longer an employee of the Nevada Department of
Corrections (ECF No. 54). If plaintiff wishes to have the U.S. Marshal attempt service on
these defendants, he shall follow the instructions contained in this order.

       The Clerk shall ISSUE a summons for the above-named defendant and send the
same to the U.S. Marshal with the address provided under seal (ECF No. 54). The Clerk
shall also SEND a copy of the second amended complaint (ECF No. 7), the screening
order (ECF No. 9), and this order to the U.S. Marshal for service on the defendant. The
Clerk shall SEND to plaintiff one USM-285 forms. Plaintiff shall have until Friday,
February 21, 2020, to complete the USM-285 service forms and return them to the U.S.
Marshal, 400 South Virginia Street, 2nd Floor, Reno, Nevada 89501.

        If plaintiff fails to follow this order, the above-named defendants will be dismissed
for failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

       IT IS SO ORDERED.

                                                  DEBRA K. KEMPI, CLERK

                                           By:             /s/
                                                  Deputy Clerk
